Name: Council Regulation (EEC) No 1186/90 of 7 May 1990 extending the scope of the Community scale for the classification of carcases of adult bovine animals
 Type: Regulation
 Subject Matter: means of agricultural production;  agri-foodstuffs;  animal product;  documentation
 Date Published: nan

 Avis juridique important|31990R1186Council Regulation (EEC) No 1186/90 of 7 May 1990 extending the scope of the Community scale for the classification of carcases of adult bovine animals Official Journal L 119 , 11/05/1990 P. 0032 - 0033 Finnish special edition: Chapter 3 Volume 32 P. 0157 Swedish special edition: Chapter 3 Volume 32 P. 0157 COUNCIL REGULATION (EEC) N ° 1186/90of 7 May 1990extending the scope of the Community scale for the classification of carcases of adult bovine animalsTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Regulation (EEC) No 1208/81 (4) determines a Community scale for the classification of carcases of adult bovine animals; whereas Article 6 of that Regulation limits the application of the scale to the establishment of market prices and the application of intervention measures; Whereas progress made in the application of the scale and experience gained enable its extension to all carcases placed on the market to be contemplated; whereas, to that end, provision should be made for those products to be classified by approved slaughterhouses, which alone may market the latter throughout the Community in accordance with Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-community trade in fresh meat (5), as last amended by Directive 88/657/EEC (6); Whereas the natural or legal person who has the slaughtering carried out should be informed of the result of the classification of the animals delivered for slaughter; whereas such a classification on the one hand permits the price tobe justified and, on the other hand, is likely to lead toan improvement in quality and better upgrading of production, HAS ADOPTED THIS REGULATION: Article 11. From 1 January 1991, slaughterhouses approved under Article 8 of Directive 64/433/EEC shall be obliged to take measures to ensure that by 1 January 1992 at thelatest all carcases or half-carcases from animals slaughtered in slaughterhouses approved under Article 8 of Directive 64/433/EEC and bearing a health mark as provided for in Article 3 of that Directive are classified and identified in accordance with the Community scale for the classification of carcases of adult bovine animals introduced by Regulation (EEC) No 1208/81. 2. From the date on which the provisions of paragraph 1 are implemented, the results of the classification carriedout in accordance with Article 4 of Regulation (EEC)N ° 1208/81 shall be communicated in writing to the natural or legal person who has the slaughtering carried out. Article 2In accordance with the procedure laid down in Article 27 of Regulation (EEC) N ° 805/68 (7), as last amended by Regulation (EEC) N ° 571/89 (8), the Commission shall adopt the arrangements for implementing this Regulation and in particular those relating to: (a) the system of identification referred to in Article 1 (1); (b) any derogations: - referred to in Article 5 of Directive 88/409/EEC (9) for slaughterhouses wishing to restrict their production to the local market, - which may be granted to Member States which so request for slaughterhouses in which few bovine animals are slaughtered. Article 3The Member States shall take all the measures necessary to ensure that the provisions of this Regulation are applied and to penalize any infringements. Article 4This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1991. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 1990. For the CouncilThe PresidentG. COLLINS(1) OJ N ° C 49, 28. 2. 1990, p. 55. (2) OJ N ° C 96, 17. 4. 1990. (3) OJ N ° C 112, 7. 5. 1990, p. 34. (4) OJ N ° L 123, 7. 5. 1981, p. 3. (5) OJ N ° 121, 29. 7. 1964, p. 2012/64. (6) OJ N ° L 382, 31. 12. 1988, p. 3. (7) OJ N ° L 148, 28. 6. 1968, p. 24. (8) OJ N ° L 61, 4. 3. 1989, p. 43. (9) OJ N ° L 194, 22. 7. 1988, p. 28.